          Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 1 of 8 PageID 21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


        MARTIN J. WALSH, Secretary of Labor,                          )
         United States Department of Labor,                           )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:21-cv-0738-CEM-LRH
                                                                      )
  ANGELS FOR KIDS ON CALL, INC., ELIZABETH                            )
 VALENCIA, an individual, YENCY MARULANDA, an                         )
    individual, and JOSE CORA, an individual,                         )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Yency Marulanda, an individual
                                           7550 Futures Drive
                                           Suite 104-105
                                           Orlando, FL 32819-9095




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tremelle I. Howard, Regional Solcitior
                                           United States Department of Labor
                                           Office of the Solicitor
                                           61 Forsyth Street, SW, Room 7T10
                                           Atlanta, Georgia 30303


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                                           Suzanna Manuel


Date:             04/27/2021
                                                                                          Signature of Clerk or Deputy Clerk
           Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 2 of 8 PageID 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-0738-CEM-LRH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 3 of 8 PageID 23

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


        MARTIN J. WALSH, Secretary of Labor,                          )
         United States Department of Labor,                           )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:21-cv-0738-CEM-LRH
                                                                      )
  ANGELS FOR KIDS ON CALL, INC., ELIZABETH                            )
 VALENCIA, an individual, YENCY MARULANDA, an                         )
    individual, and JOSE CORA, an individual,                         )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jose Cora, an individual
                                           7550 Futures Drive
                                           Suite 104-105
                                           Orlando, FL 32819-9095




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tremelle I. Howard, Regional Solcitior
                                           United States Department of Labor
                                           Office of the Solicitor
                                           61 Forsyth Street, SW, Room 7T10
                                           Atlanta, Georgia 30303


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                                         Suzanna Manuel


Date:             04/27/2021
                                                                                          Signature of Clerk or Deputy Clerk
           Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 4 of 8 PageID 24

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-0738-CEM-LRH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 5 of 8 PageID 25

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


        MARTIN J. WALSH, Secretary of Labor,                          )
         United States Department of Labor,                           )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:21-cv-0738-CEM-LRH
                                                                      )
  ANGELS FOR KIDS ON CALL, INC., ELIZABETH                            )
 VALENCIA, an individual, YENCY MARULANDA, an                         )
    individual, and JOSE CORA, an individual,                         )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Elizabeth Valencia, an individual
                                           7550 Futures Drive
                                           Suite 104-105
                                           Orlando, FL 32819-9095




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tremelle I. Howard, Regional Solcitior
                                           United States Department of Labor
                                           Office of the Solicitor
                                           61 Forsyth Street, SW, Room 7T10
                                           Atlanta, Georgia 30303


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                                          Suzanna Manuel


Date:             04/27/2021
                                                                                          Signature of Clerk or Deputy Clerk
           Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 6 of 8 PageID 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-0738-CEM-LRH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 7 of 8 PageID 27

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


        MARTIN J. WALSH, Secretary of Labor,                          )
         United States Department of Labor,                           )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:21-cv-0738-CEM-LRH
                                                                      )
  ANGELS FOR KIDS ON CALL, INC., ELIZABETH                            )
 VALENCIA, an individual, YENCY MARULANDA, an                         )
    individual, and JOSE CORA, an individual,                         )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Angels for Kids on Call, Inc.
                                           7550 Futures Drive
                                           Suite 104-105
                                           Orlando, FL 32819-9095




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tremelle I. Howard, Regional Solcitior
                                           United States Department of Labor
                                           Office of the Solicitor
                                           61 Forsyth Street, SW, Room 7T10
                                           Atlanta, Georgia 30303


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                                          Suzanna Manuel


Date:             04/27/2021
                                                                                          Signature of Clerk or Deputy Clerk
           Case 6:21-cv-00738-CEM-LRH Document 3 Filed 04/27/21 Page 8 of 8 PageID 28

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-0738-CEM-LRH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
